Exhibit 99.1 Index Page ExamWorks Group, Inc. and Subsidiaries Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets as of December 31, 2010 and 2011 3 Consolidated Statements of Operations and Comprehensive Loss for the years ended December 31, 2009, 2010 and 2011 4 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2009, 2010 and 2011 5 Consolidated Statements of Cash Flows for the years ended December 31, 2009, 2010 and 2011 6 Notes to Consolidated Financial Statements 7 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders ExamWorks Group, Inc.: We have audited the accompanying consolidated balance sheets of ExamWorks Group, Inc. and subsidiaries (the Company) as of December 31, 2010 and 2011, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2011, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), ExamWorks Group, Inc.’s internal control over financial reporting as of December31, 2011, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated February 29, 2012 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ KPMG LLP Atlanta, Georgia February 29, 2012, except as to Note 14 which is as of April 3, 2012 2 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share and per share amounts) December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivables 33 40 Prepaid expenses Deferred tax assets 68 Other current assets 42 Total current assets Property, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred tax assets, noncurrent — Deferred financing costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued interest expense — Deferred revenues Current portion of subordinated unsecured notes payable Current portion of contingent earnout obligation 91 Other current liabilities Total current liabilities Senior unsecured notes payable — Senior secured revolving credit facility and working capital facilities Long-term subordinated unsecured notes payable, less current portion Long-term contingent earnout obligation, less current portion 86 Deferred tax liability, noncurrent — Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.0001 par value. Authorized 50,000,000 shares; no shares issued and outstanding at December 31, 2010 and 2011 — — Common stock, $0.0001 par value. Authorized 250,000,000 shares; issued and outstanding 32,216,104 and 34,090,618 shares at December 31, 2010 and 2011, respectively 3 3 Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Treasury stock, at cost – no shares and 805,613 shares outstanding at December 31, 2010 and 2011, respectively — ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss (In thousands, except share and per share amounts) For the years ended December 31, Revenues $ $ $ Costs and expenses: Costs of revenues Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Income (loss) from operations (5,092 ) Interest and other expenses, net: Interest expense, net Loss on early extinguishment of debt Loss (gain) on interest rate swap (343 ) 42 (328 ) Realized foreign currency (gain) loss — (156 ) Total interest and other expenses, net Loss before income taxes (7,017 ) (8,522 ) (12,415 ) Income tax benefit (2,613 ) (2,484 ) (4,082 ) Net loss $ ) $ ) $ ) Per share data: Net loss per share: Basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted Comprehensive Loss: Net loss $ ) $ ) $ ) Foreign currency translation adjustments — (2,645 ) Total comprehensive loss $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity (In thousands, except share amounts) Series A convertible Treasury Additional Accumulated other Total preferred stock Common stock stock paid-in comprehensive Accumulated stockholders’ Shares Amount Shares Amount Amount capital income (loss) deficit equity Balances at December 31, 2008 — $
